SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

796
KA 14-01731
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHAQUILLE HUNTER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (JAMES M.
MARRA OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered September 8, 2014. The judgment convicted
defendant, upon a nonjury verdict, of robbery in the second degree
(two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a nonjury verdict of two counts of robbery in the second degree
(Penal Law § 160.10 [1], [2] [b]). Viewing the evidence in light of
the elements of the two counts of robbery in the second degree in this
nonjury trial (see People v Danielson, 9 NY3d 342, 349), we conclude
that the verdict is not against the weight of the evidence (see
generally People v Bleakley, 69 NY2d 490, 495). “In a bench trial, no
less than a jury trial, the resolution of credibility issues by the
trier of fact and its determination of the weight to be accorded the
evidence presented are entitled to great deference” (People v Ghent,
132 AD3d 1275, 1275, lv denied 26 NY3d 1145 [internal quotation marks
omitted]; see People v McCoy, 100 AD3d 1422, 1422). The victim’s
testimony was not incredible as a matter of law (see People v Ptak, 37
AD3d 1081, 1082, lv denied 8 NY3d 949), and County Court was entitled
to accept the victim’s testimony and reject the testimony of defendant
and his codefendant that there was no robbery and that they were
playing a practical joke on the victim. “[U]pon our review of the
record, we cannot say that the court failed to give the evidence the
weight that it should be accorded” (People v Britt, 298 AD2d 984, 984,
lv denied 99 NY2d 556).


Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court